[Cite as State ex rel. Saunders v. Cornerstone Found. Sys., Inc., 123 Ohio St. 3d 40, 2009-Ohio-
4083.]




  THE STATE EX REL. SAUNDERS, APPELLANT, v. CORNERSTONE FOUNDATION
                          SYSTEMS, INC. ET AL., APPELLEES.
         [Cite as State ex rel. Saunders v. Cornerstone Found. Sys., Inc.,
                         123 Ohio St. 3d 40, 2009-Ohio-4083.]
Workers’ compensation — Temporary total disability — Voluntary abandonment
        of employment by termination for cause — Claimant cannot be considered
        to have abandoned employment when he had no notice of rule he was
        violating and that violation could lead to dismissal.
    (No. 2008-1224 — Submitted May 19, 2009 — Decided August 19, 2009.)
      APPEAL from the Court of Appeals for Franklin County, No. 07AP-684,
                                     2008-Ohio-2455.
                                  __________________
        Per Curiam.
        {¶ 1} Approximately a month after he injured his knee at work, appellant
Harold Saunders was fired by his employer, appellee Cornerstone Foundation
Systems, Inc., for allegedly violating a written work rule pertaining to
insubordination. His later request for temporary total disability compensation was
denied after appellee Industrial Commission of Ohio concluded that his discharge
constituted a voluntary abandonment of his former position of employment.
Saunders challenges that decision, particularly the finding that his termination
satisfied State ex rel. Louisiana-Pacific Corp. v. Indus. Comm. (1995), 72 Ohio
St.3d 401, 650 N.E.2d 469. Louisiana-Pacific held that a firing could constitute a
voluntary abandonment of the claimant’s former job if the claimant broke a
written work rule that “(1) clearly defined the prohibited conduct, (2) had been
previously identified by the employer as a dischargeable offense, and (3) was
known or should have been known to the employee.” Id. at 403, 650 N.E.2d 469.
The last element is now at issue.
                             SUPREME COURT OF OHIO




                       Cornerstone’s Employment Policy
       {¶ 2} There are two relevant versions of Cornerstone’s written
employment policy – the one in effect when Saunders was hired in January 2004
(“January policy”) and the one that took effect in June 2004 (“June policy”). The
record before us contains only portions of these policies and lacks both the
January “Policy Manual” and the handbook referred to in the “Employee
Acknowledgment Form” that Saunders signed when he was hired. Saunders
alleges that neither the January manual nor the handbook contained any written
work rule discussing insubordination or its penalty, and Cornerstone does not
dispute that claim.
       {¶ 3} What appears to be the first page of Section 7 of the June policy
listed a number of subsections, including “Employee Conduct and Work Rules”
and “Progressive Discipline.”      The “Employee Conduct and Work Rules”
subsection listed “examples of infractions of rules of conduct that may result in
disciplinary action, up to and including termination of employment.” One of
these was insubordination, which the policy defined as a “refusal to follow any
order given by an employee’s supervisor or management, or the refusal or failure
to perform work assigned.” Cornerstone has characterized the insubordination
rule as a “revis[ion to] its employee manual,” a characterization that supports
Saunders’s assertion that no written insubordination rule was contained in the
printed materials that he was given the previous January.           The penalty for
violating the insubordination rule is not known, because the section of the June
policy regarding progressive discipline is not in the record.
       {¶ 4} Saunders claims that he never received the June 2004 policy and
did not know that it existed until after he was fired.          This assertion is not
contradicted by the record. Three points, moreover, are noteworthy in this regard.
First, Cornerstone does not allege that it ever gave Saunders, or any other
employee, a copy of the June document, nor does it claim that employees were




                                          2
                                January Term, 2009




apprised of its existence by other means, such as the posting of a copy or notice
thereof in a conspicuous public place. Second, both the January and June 2004
policies expressly permitted Cornerstone to change employment rules without
notice to its employees. Third, when Saunders was given a manual and handbook
in January 2004, Cornerstone had Saunders acknowledge its receipt in writing.
There is no comparable acknowledgement for the June materials.
                          The Injury and Its Aftermath
       {¶ 5} Saunders injured his knee at work on April 13, 2005, and returned
to work two days later. There is no evidence that Saunders violated any rules of
his employment over the next month. On May 13, 2005, however, Saunders
refused supervisor Walt Sberna’s order to run a bulldozer. Saunders claimed that
he refused because of medical restrictions that prohibited his use of foot pedals,
but that limitation was not contained in any of the restrictions ordered by his
attending physician. Saunders also alleged that he had a written agreement with
Sberna that excused him from operating heavy machinery, but that assertion, too,
is unsubstantiated by the record.
       {¶ 6} Saunders’s refusal to operate the bulldozer cost him his job, and he
was fired for insubordination. When subsequent knee surgery generated a request
for temporary total disability compensation, his request was denied after a
commission staff hearing officer ruled that Saunders’s refusal to follow orders
constituted a voluntary abandonment of his former position of employment within
the meaning of Louisiana-Pacific, 72 Ohio St. 3d 401, 650 N.E.2d 469.
Specifically, the staff hearing officer found:
       {¶ 7} “The employer presented evidence that [the] injured worker signed
for an Employee Handbook on 1/22/2004. Within the Handbook, the employer
indicates violation of any of the work rules may lead to termination. One of the
work rules is listed as follows: ‘Insubordination (refusal to follow any order




                                          3
                             SUPREME COURT OF OHIO




given by an employee’s supervisor or management, or the refusal or failure to
perform work assigned.)’
        {¶ 8} “* * *
        {¶ 9} “Therefore, this Staff Hearing Officer finds that the injured worker
was terminated for violation of a known, written, work rule, that clearly indicated
termination could result.”
        {¶ 10} Further appeal was refused.
        {¶ 11} Fifteen months later, Saunders asked the commission to reopen the
issue of his eligibility for temporary total disability, claiming that Cornerstone had
made fraudulent misrepresentations at his earlier hearings. He also submitted
what he claimed was newly discovered evidence — an unsworn statement from a
former co-worker that claimed that both Saunders and Sberna had told him of a
work agreement between them that prohibited Saunders from operating
equipment.
        {¶ 12} Saunders’s request was denied.        The hearing officer found no
evidence of fraud.
        {¶ 13} Saunders filed a complaint in mandamus in the Court of Appeals
for Franklin County, alleging that the commission had abused its discretion in (1)
finding that his termination constituted voluntary abandonment under Louisiana-
Pacific and (2) denying temporary total disability compensation. Finding no
abuse of discretion, the court of appeals denied the writ, prompting this appeal as
of right.
        {¶ 14} An employee’s voluntary abandonment of his or her former
position of employment can bar temporary total disability compensation. State ex
rel. Watts v. Schottenstein Stores Corp. (1993), 68 Ohio St. 3d 118, 121, 623
N.E.2d 1202. Employment discharge can qualify as a voluntary abandonment
because an individual “may be presumed to tacitly accept the consequences of his
voluntary acts.” State ex rel. Ashcraft v. Indus. Comm. (1987), 34 Ohio St. 3d 42,




                                          4
                                January Term, 2009




44, 517 N.E.2d 533. For this principle to apply, however, it must be shown that
the employee knew, or should have known, (1) that the conduct that prompted the
termination was proscribed and (2) what consequences would follow. Louisiana-
Pacific, 72 Ohio St. 3d at 403, 650 N.E.2d 469; State ex rel. Liposchak v. Indus.
Comm. (1995), 73 Ohio St. 3d 194, 196, 652 N.E.2d 753.
        {¶ 15} The commission found that Saunders’s signature on the January
2004 Employee Acknowledgement Form was evidence that he knew, or should
have known, that insubordination was (1) a violation of work rules and (2) a
dischargeable offense. This finding, however, is based on the commission’s
mistaken belief that the insubordination rule was contained in the January
handbook. It was not. It was added to Cornerstone’s employment policy in June
2004.    Consequently, Saunders’s signature on a January 2004 form is not
evidence that he knew, or should have known, of the rule and that what appears to
have been a first-time violation was a dischargeable offense.
        {¶ 16} There is a “great potential for abuse in allowing a simple allegation
of misconduct to preclude temporary total disability compensation.” State ex rel.
Smith v. Superior’s Brand Meats, Inc. (1996), 76 Ohio St. 3d 408, 411, 667 N.E.2d
1217. For that reason, Louisiana-Pacific demands a clear, written articulation of
workplace rules and the penalties for their violation.      In this case, the only
employment manual/handbook that Saunders apparently ever received did not
include a rule addressing insubordination and its consequences. He could not,
therefore, have known that he was violating any rule or that the violation would
lead to dismissal.    The criteria of Louisiana-Pacific were not met, and the
commission abused its discretion in finding that Saunders’s discharge was a
voluntary abandonment of his former position of employment.
        {¶ 17} The judgment of the court of appeals is hereby reversed.
                                                                Judgment reversed
                                                                  and writ allowed.



                                         5
                           SUPREME COURT OF OHIO




       MOYER,    C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                               __________________
       Gallon, Takacs, Boissoneault & Schaffer Co., L.P.A., and Theodore A.
Bowman, for appellant.
       Robison, Curphey & O’Connell, Carl E. Habekost, and Jason M. Van
Dam, for appellee Cornerstone Foundation Systems, Inc.
       Richard Cordray, Attorney General, and Douglas R. Unver, Assistant
Attorney General, for appellee Industrial Commission of Ohio.
                          ______________________




                                           6